17 N.Y.3d 855 (2011)
2011 NY Slip Op 84331
954 N.E.2d 1175
930 N.Y.S.2d 549
In the Matter of MICHELLE HISSAM, Appellant,
v.
JAMES HISSAM, Respondent. (And Another Related Proceeding.)
Motion No: 2011-740
Court of Appeals of New York.
Submitted July 11, 2011.
Decided September 22, 2011.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court's order holding appellant in violation of a prior order, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.